Case: 5:20-cv-00193-REW-MAS Doc #: 1 Filed: 05/11/20 Page: 1 of 5 - Page ID#: 1




                                   Electronically filed
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DISTRICT at LEXINGTON

Civil Action No. _________________

WILLIAM LEONARD                                                                     PLAINTIFF

v.

FEDEX CORPORATION EMPLOYEES’
PENSION PLAN; and
FEDEX CORPORATION                                                               DEFENDANTS

                                         COMPLAINT

       The plaintiff, William Leonard, through counsel, for his Complaint against the FedEx

Corporation Employees’ Pension Plan, and against FedEx Corporation, as administrator of the

FedEx Corporation’s Employee’s Pension Plan, states as follows:

                                    Parties and Jurisdiction

       1.      William Leonard is an individual residing in Woodford County, Kentucky. He is

the widower of Dale C. Leonard (“Ms. Leonard”), who died on March 17, 2017. At the time of

her death, Ms. Leonard was a participant in the FedEx Corporation Employees’ Pension Plan,

and the Plaintiff was designated as her beneficiary in such Plan and hence was and is a

“beneficiary” of such Plan as defined at 29 U.S.C. § 1002(8).

       2.      Defendant, Fed Corporation Employees’ Pension Plan (the “Plan”) is a “pension

plan” as defined at 29 U.S.C. § 1002(2). FedEx Corporation is the “plan sponsor” of the Plan as

defined at 29 U.S.C. § 1002(16)(B), and is designated as plan administrator in the Plan

document. The Plan may be served by service on FedEx Corporation as administrator, via its

agent for service of process, CT Corporation System, 306 West Main Street, Suite 512,

Frankfort, KY 40601.
Case: 5:20-cv-00193-REW-MAS Doc #: 1 Filed: 05/11/20 Page: 2 of 5 - Page ID#: 2




       3.      FedEx Corporation (“FedEx”) is the Plan’s administrator, as defined by 29 U.S.C.

§ 1002(16)(A), and is charged under ERISA with administering the Plan in accordance with the

terms of the Plan and ERISA. FedEx may be served by service on its agent for service of

process, CT Corporation System, 306 West Main Street, Suite 512, Frankfort, KY 40601.

       4.      The Plaintiff brings this action against the Plan under ERISA § 502(a)(1)(B), 29

U.S.C. § 1132(a)(1)(B), to recover benefits under the Plan, and/or to clarify his rights to future

benefits under the Plan, and under ERISA § 502(a)(1)(A), 29 U.S.C. § 1132(a)(1)(A) to recover

for the failure of FedEx as Plan administrator to provide documents to the Plaintiff under 29

U.S.C. § 1132(c) and 29 U.S.C. § 1024(b)(4). This Court has subject matter jurisdiction over this

action because it involves a federal question, and it may assert personal jurisdiction over the

Defendants, because they undertook to administer an ERISA plan that affected participants and

beneficiaries residing in Woodford County, Kentucky. Venue is proper in the Eastern District of

Kentucky, Central Division.

                 Count I--Claim For Benefits Under 29 U.S.C. § 1132(a)(1)(B)

       5.      The Plan was amended on or about December 1, 2016 via the First Amendment to

the Plan (as Amended and Restated Effective June 1, 2015) to allow certain “Eligible

Participants” to “elect to commence their deferred vested [pension benefit] in the form of a lump

sum,” known as the “Special Election.” Ms. Leonard was such an “Eligible Participant,” as set

forth in Section II of the aforesaid First Amendment to the Plan, which establishes an Appendix

H to the Plan that explains the Special Election. The terms of Appendix H allowed Eligible

Participants who exercised their to accept the offer to participate in the Special Election between

the period beginning January 9, 2017 and ending on February 24, 2017, and those Eligible

Participants would receive their lump sum payment effective as of May 1, 2017.



                                                 2
Case: 5:20-cv-00193-REW-MAS Doc #: 1 Filed: 05/11/20 Page: 3 of 5 - Page ID#: 3




       6.      Ms. Leonard submitted to the Plan her acceptance of the offer to participate in the

Special Election in a timely manner for said distribution, which the Plan informed her would be

in the amount of $72,390.56, the Actuarial Equivalent of her retirement benefit at that date.

       7.      On March 17, 2017, after Ms. Leonard had accepted the offer to participate in the

Special Elections, but before the designated Annuity Starting Date for the Special Election, Ms.

Leonard died as a result of an automobile accident.

       8.      Ms. Leonard had designated the Plaintiff as beneficiary of her Plan benefits.

       9.      The Plaintiff as beneficiary made a claim for benefits under the Plan to the

aforesaid $72,390.56, but the Plan denied that claim by letter of April 3, 2018. The Plan

informed the Plaintiff that he was only eligible for lump-sum value of the survivor annuity of

Ms. Leonard’s benefit, in an amount substantially less than $72,390.56.

       10.     The Plaintiff made a request for review of this adverse benefit determination by

letter dated May 21, 2018, but the Plan or its fiduciaries never ruled on that appeal. The Plaintiff

has exhausted his administrative remedies, including under 29 CFR 2560.503-1(l)(1), and he is

entitled to bring this claim for benefits under the Plan. See 29 U.S.C. § 1132(a)(1)(B) and 29

CFR § 2560.503-1(l).

       11.     Under the explicit language of Appendix H to the Plan, the Plan’s stated reason

for the denial of the Plaintiff’s claim for benefits is inconsistent with the clear and unambiguous

terms of the Plan. In specific, Plan section 5.02(b) provides that the Participant’s surviving

Spouse may elect to receive the Actuarial Equivalent present value of the death benefit in the

form of a lump sum distribution.

       12.     As a result of the foregoing, the plaintiff has suffered losses in the amount of

approximately $72,390.56 as of May 2017, plus prejudgment interest from that date until paid.



                                                 3
Case: 5:20-cv-00193-REW-MAS Doc #: 1 Filed: 05/11/20 Page: 4 of 5 - Page ID#: 4




       13.     The Plaintiff is entitled to a judgment against the Plan for such amount and

prejudgment interest, is further entitled to an award of attorneys’ fees under ERISA § 502(g) in

an amount to be proven.

                       Count II--Claim Under 29 U.S.C. § 1132(a)(1)(B)
                For Violation Of 29 U.S.C. § 1132(c) and 29 U.S.C. § 1024(b)(4)

       14.     The Plaintiff incorporates here the allegations set forth above in paragraphs 1-13.

       15.     The Plan designates FedEx as Plan Administrator.

       16.     On August 11, 2017, the Plaintiff (through counsel), having had his telephone

requests ignored, made a written request to FedEx for the plan documents (the “Plan

Documents”), including specifically any amendments to the Plan that pertained to this claim.

FedEx failed and refused to produce the full set of Plan Documents, including specifically

Appendix H. The Plaintiff’s counsel followed up with several communications, including

specifically a letter of October 10, 2017, again requesting such documents. FedEx finally

produced the full set of Plan Documents to the Plaintiff on or about June 13, 2018.

       17.     29 U.S.C. § 1024(b)(4) requires a plan administrator to provide certain documents

to any participant upon request: “The administrator shall, upon written request of any participant

or beneficiary, furnish a copy of the . . . trust agreement, contract, or other instruments under

which the plan is established or operated.”

       18.     Under 29 U.S.C. § 1132(c), a plan administrator is liable to a beneficiary who

requests plan documents, as the Plaintiff has here, for up to $100/day for not producing the plan

documents within 30 days of the request. As required by the Debt Collection Improvement Act

of 1996, the $100 limit has been increased to $110 for violations after July 29, 1997. 62 Fed.

Reg. 40696.




                                                  4
Case: 5:20-cv-00193-REW-MAS Doc #: 1 Filed: 05/11/20 Page: 5 of 5 - Page ID#: 5




       19.     FedEx’s failure and refusal as Plan Administrator to provide copies of the Plan

Documents to the Plaintiff caused him to expend thousands of dollars on attorneys’ fees to

secure the Plan Documents, all of which were unnecessary, and the effort was particularly

troubling to the Plaintiff in light of the unexpected death of his wife and a civil action for

negligence against her tortfeasor.

       20. The Plan Documents should have been produced to the Plaintiff by September 13,

2017 (33 days after the August 11, 2017 letter was mailed). FedEx is thus liable to the plaintiff

for $110/day from September 13, 2017 to June 13, 2018, the date that the Plan Documents were

finally provided, or $30,030 for 273 days, plus attorney’s fees under ERISA § 502(g).

       WHEREFORE, Plaintiff, William Leonard, requests the Court grant him the following

relief from Defendants, FedEx Corporation Employees’ Pension Plan and FedEx Corporation:

       (a) a judgment against Defendant, FedEx Corporation Employees’ Pension Plan, in the

amount of $72,390.56 on Count I, plus prejudgment interest;

       (b) a judgment against FedEx Corporation in the amount of $30,030 under 29 U.S.C. §

1132(c), on Count II;

       (d) his costs and attorney’s fees under 29 U.S.C. § 1132(g); and

       (e) all other relief to which he is entitled, including a de novo review of the decision to

deny the benefits claim.

                                                       /s/ E. Douglas Richards
                                                       E. Douglas Richards
                                                       E. Douglas Richards, PSC
                                                       Chevy Chase Plaza
                                                       836 Euclid Avenue, Suite 321
                                                       Lexington, KY 40502
                                                       859-259-4983
                                                       edr@richardslawky.com
                                                       Counsel for Plaintiff



                                                  5
